THOMAS, Circuit Judge,
dissenting.
I respectfully dissent. In this case, the district court dismissed some of plaintiffs claims against some of the defendants, but allowed the litigation to proceed on other portions of the plaintiffs complaint. A discovery schedule was then established, *840which contained a deadline for making motions to amend the pleadings. The parties then filed a stipulation which provided that: “The parties hereby stipulate and agree that following the Court’s Order granting in part and denying in part the motion to dismiss, the remaining claim shall be limited to a facial challenge to the subject statute only.”
Given the fact that the entire action was not dismissed, that the plaintiff had an opportunity during the litigation to amend his pleading, and that the plaintiff stipulated to a narrowing of issues in the litigation without reserving any claims, I cannot agree that the district court committed reversible error by not sua sponte granting specific leave to amend in its initial order dismissing some of the claims.
This case is distinguishable from those cases in which we have held that a district court must grant leave to amend when it dismissing an action. See, e.g., Lee v. City of Los Angeles, 250 F.3d 668, 692 (9th Cir.2001). In those cases, the district court had dismissed the entire action without leave to amend, an act which resulted in the termination of the litigation without affording the plaintiff any avenue of relief. Here, the plaintiff had the opportunity to submit amended pleadings, but chose instead to voluntarily limit the issues in the litigation.
I also see no error in the district court’s dismissal of the claims. Felton alleged that the defendant’s acted “in concert” to deprive him of his constitutional rights. He is therefore subject to the heightened pleading standards attendant upon a § 1983 conspiracy claim. See Burns v. County of King, 883 F.2d 819, 821 (9th Cir.1989) (“To state a claim for conspiracy to violate one’s constitutional rights under § 1983, the plaintiff must state specific facts to support the existence of the claimed conspiracy.”). Further, Felton is subject to the heightened pleading standard because he has made allegations of subjective intent-that defendants acted “for the purpose of chilling his free speech and punishing his free speech.” See Harris v. Roderick, 126 F.3d 1189 (9th Cir. 1997) (“The heightened pleading standard must be met in cases in which the subjective intent of the defendant is an element of the claim.”).
Because the complaint alleges no specific facts to support Felton’s allegations, the district court properly dismissed the claims. See Dumas v. Kipp III, 90 F.3d 386 (9th Cir.1996) (dismissing § 1983 claim alleging deprivation of free speech rights and retaliatory discharge for failure to allege sufficient facts to support the charges).
For these reasons, I respectfully dissent.